Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of violating section 986 of the Penal Law (book-making) and sentencing him to pay a fine of $50 or to serve five days, and from said sentence. The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine remitted. The evidence was insufficient to warrant a finding of appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.